IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


OCIRNE, INC. T/A PROVCO                   : No. 445 MAL 2014
PARTNERS, L.P. AND 10 EAST                :
GERMANTOWN PIKE, LLC                      :
                                          : Petition for Allowance of Appeal from the
                                          : Order of the Superior Court
             v.                           :
                                          :
NEW TEES CO., L.P.                        :
                                          :
PETITION OF: OCIRNE, INC. T/A             :
PROVCO PARTNERS, L.P.                     :


                                      ORDER


PER CURIAM

      AND NOW, this 23rd day of December, 2014, the Petition for Allowance of

Appeal is GRANTED. The issues as stated by petitioner are:



      (1)   Did the Superior Court correctly hold that successive periods of
            adverse use of a property may not be “tacked” to establish the
            requisite twenty-one years for a prescriptive easement claim unless
            the prescriptive easement claim is specifically referred to in the
            deed between the successive landowners?

      (2)   Did the trial court misapply Pennsylvania law by requiring Provco to
            prove that the prior owner of the Provco Property “asserted” a
            prescriptive easement claim to the owners of the New Tees
            Property, and by failing to recognize that proof of an open,
            notorious, continuous and uninterrupted use for the prescriptive
            period, without evidence to explain how it began, raises a
            presumption that the use is adverse and under a claim of right?